  Case 18-07721      Doc 62    Filed 05/09/19 Entered 05/09/19 16:15:19             Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                      )               BK No.:     18-07721
Alvira R. Moss                              )
                                            )               Chapter: 13
                                            )
                                                            Honorable Donald R. Cassling
                                            )
                                            )
               Debtor(s)                    )

                 ORDER GRANTING DEBTOR'S MOTION TO MODIFY PLAN

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notices having
been given to the parties entitled thereto:

   It is hereby ORDERED that:

  1. The Debtor's plan payment default is deferred to the end of her Chapter 13 plan.

  2. The Debtor's monthly plan payment is increased to $1,875.00.




                                                         Enter:


                                                                  Honorable Donald R. Cassling
Dated: May 09, 2019                                               United States Bankruptcy Judge

 Prepared by:
 Alexander Preber
 IARDC#6324520
 David M. Siegel & Associates
 790 Chaddick Drive
 Wheeling, IL 60090
 847-520-8100
